Citation Nr: 0711805	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury (minor), prior to 
July 2004, evaluated as 20 percent disabling.  


Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury (minor), since July 2004, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for training for the North 
Carolina Army National Guard from January 11, 1986 to January 
26, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for postoperative residuals for a left shoulder injury 
(minor).  By rating decision of August 2004, the rating was 
increased from 20 percent to 30 percent, effective July 2004.  
The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
this claim is still in appellate status.

In June 2005, the veteran filed a claim of service connection 
for a right shoulder disability.  This issue has not been 
adjudicated by the agency of original jurisdiction (AOJ).  
The issue is referred to the AOJ for appropriate action.

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  Prior to July 2004, the veteran's postoperative residuals 
of a left shoulder injury (minor), are productive of pain, 
weakness, and motion limited to no more than midway between 
side and shoulder level; neither limitation of motion to 
25 degrees from the side or ankylosis is shown.  

2.  Since July 2004, the veteran's postoperative residuals of 
a left shoulder injury (minor), are productive of pain, 
weakness, and motion limited to 25 percent from side; 
ankylosis of the scapula or fibrous union of the humerus is 
not shown.  


CONCLUSIONS OF LAW

1.  Prior to July 2004, the criteria for a rating in excess 
of 20 percent for postoperative residuals of a left shoulder 
injury (minor) have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2006).

2.  Since July 2004, the criteria for a rating in excess of 
30 percent for postoperative residuals of a left shoulder 
injury (minor) have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  In this case, this notice was provided 
in April 2003, prior to the initial unfavorable decision in 
this case.  

Further, in the April 2003 letter, although the veteran was 
notified of the type of information and evidence that was 
needed to substantiate his increased rating claims, who was 
responsible for submitting certain evidence, and the need for 
him to submit all pertinent evidence he had in his 
possession, he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element for the increased 
rating claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his increased rating claims 
on appeal, any question as to the appropriate effective date 
to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and the veteran 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II.  Increased Rating

In a rating decision of February 1988, the RO granted service 
connection for postoperative residuals, left shoulder injury, 
and assigned a 20 percent rating for the disability, 
effective January 1986.  By rating decision of August 2004, 
the rating was increased to 30 percent, effective July 2004, 
the date of the most recent VA examination.  The rating is in 
effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Standard range of shoulder motion is 0 to 180 degrees of 
forward flexion and abduction, and 0 to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71, Plate 
I.  

An October 1987 VA examination notes that the veteran is 
right hand dominant.  See 38 C.F.R. § 4.69.  

Under the provisions of Diagnostic Code 5201, motion limited 
at shoulder level or midway between the side and shoulder 
level on the minor extremity, warrants a 20 percent rating.  
Limitation of motion of the arm to 25 percent from the side 
warrants a 30 percent rating for the minor extremity.  

Under the provisions of Diagnostic Code 5200, ankylosis of 
the scapulohumeral articulation intermediate between 
favorable and unfavorable warrants a 30 percent rating for 
the minor extremity.  Unfavorable ankylosis of the 
scapulohumeral articulation warrants a 40 percent rating for 
the minor extremity.  

Under the provisions of Diagnostic Code 5202, fibrous union 
of the humerus warrants a 40 percent rating for a minor 
extremity.  Nonunion of the humerus (false flail joint) 
warrant a 50 percent for a minor extremity.  Loss of the 
humerus head (flail shoulder) warrants a 70 percent rating 
for the minor extremity.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  
38 C.F.R. § 4.7.  

The veteran and his representative contend, in essence, that 
the veteran's left shoulder injury is more severe than 
currently evaluated.  The veteran claims that he has pain and 
extreme difficulty lifting with his left extremity.  

After a total review of the record, the veteran's claim must 
fail for the ratings prior to and since July 2004.  

Prior to July 2004, the veteran underwent a VA examination in 
March 2003, VA outpatient treatment from July 2003 to 
November 2003, and private treatment with Orthopaedic 
Associates in March 2004.  

The veteran's May 2003 VA examination performed in connection 
with this claim showed the veteran exhibited pain in the left 
shoulder with any use, especially overhead work.  It was 
noted that he had rotator cuff surgery in 1986 at Fort Bragg.  
He could get flareups with strenuous activity or overhead 
work.  There was no dislocation of the shoulder.  There was 
no inflammatory arthritis.  The veteran retired from 
maintenance work from an oil company.  Range of motion 
findings reflects forward elevation of the left shoulder to 
90 degrees, abduction 90 degrees, internal rotation of 90 
degrees and external rotation of 20 degrees.  All of the 
aforementioned movements caused pain upon movement and he 
stopped when the pain started.  The examiner indicated that 
there was no fatigue, weakness or lack of endurance.  The 
diagnosis was injury, left shoulder, status postoperative 
with residuals.  

VA outpatient treatment showed that the veteran continued to 
complain of left shoulder pain.  In August 2002, he found the 
left shoulder to be painful, with no help from multiple pain 
pills.  In October 2002, it was noted that the veteran's left 
shoulder was injected for pain approximately six months 
previously, and the pain returned two months prior to the 
examination.  He had active abduction to 70 degrees, passive 
abduction to 100 degrees, internal rotation to 80 degrees and 
external rotation of 65 degrees.  In March 2003, it was noted 
that he still had left shoulder pain.  He used Vicodin for 
pain as needed.  In April 2003, he continued to complain of 
left shoulder pain.  He was unable to lift, dropped things, 
and the pain was aggravated by overhead activity.  Cortisone 
injections and other medications by mouth were of no help.  
He complained of pain in the shoulder at night when he rolled 
onto the shoulder.  Improvement was noted without using the 
arm.  Crepitus was noted.  The veteran informed the examiner 
that he did not know if he had enough trouble to warrant 
surgery.  He would think about it and let the examiner know.  
Range of motion studies revealed active elevation of 90 
degrees, external rotation to 20 degrees and internal 
rotation of 40 degrees.  When treated in November 2003, the 
veteran was noted to have active range of motion of 90 
degrees of flexion and 80 degrees of abduction.  Passive 
range of motion was 145 degrees of flexion and 120 degrees of 
abduction.

Private treatment was received at Orthopaedic Associates in 
March 2004.  His left shoulder was noted to move 40 degrees 
in the forward plane and in the abducted plane with pain and 
weakness.  X-rays showed degenerative arthritis in the 
humeral head with superior migration.  The physician was able 
to pick up the veteran's arm to about 100 degrees and hold it 
there.  The veteran was unable to hold it in that position 
and immediately dropped it with complaints of pain.  The 
assessment was left shoulder rotator cuff tear with 
osteoarthritis.  He received Cortisone injections and it was 
noted that his left shoulder was still attached but really 
did not work well except at the side.  

After a review of the record, there is no medical evidence 
prior to July 2004, showing that the veteran's left shoulder 
condition warrants more than the 20 percent rating.  None of 
the medical evidence of record, indicates that he is unable 
to move his arm less than 25 degrees from his side.  
Moreover, pain is reflected in the rating of this disability 
and there is no ankylosis shown related to his left extremity 
disability, or fibrous union the humerus, which would warrant 
in excess of a 20 percent rating during this period.

Also, there is no indication that the veteran warrants an 
increased rating based on additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
pursuant to Deluca.  

Based on the foregoing, the veteran's postoperative residuals 
of a left shoulder injury are appropriately rated according 
to the schedular criteria and have not exhibited any 
objective findings warranting an increase in this regard.  
Therefore, a rating in excess of the 20 percent rating, prior 
to July 2004, is not warranted.  

By rating decision of August 2004, the veteran's rating for 
postoperative residuals of a left shoulder injury was 
increased to 30 percent, effective July 2004.  During this 
period, the veteran underwent additional VA examination in 
July 2004, and private treatment in April and May 2005 at the 
Orthopaedic Associates.  

The veteran underwent a VA examination in July 2004.  The 
veteran complained of increased left shoulder pain that he 
described as severe with any lifting motion of the joint, and 
the pain was noted to cause insomnia, which was not relieved 
by medication.  There was generalized weakness of the left 
upper extremity.  He complained of daily pain of a constant 
nature and causing functional impairment for any kind of 
motion above the head because of the pain and being unable to 
lift more than five pounds.  The veteran complained that his 
condition interfered severely with doing odd jobs around the 
house, and daily activities such as dressing himself.  Range 
of motion was forward flexion of 30 degrees, abduction of 35 
degrees, with external and internal rotation as normal at 90 
degrees, respectively.  He had generalized weakness and 
atrophy of the muscles of the left upper extremity with grip 
strength only 20 percent of that of the right upper 
extremity, and clumsy dexterity.  Repetitive use caused 
increased pain but no additional limitation of motion.  There 
was no ankylosis present and no inflammatory arthritis shown.  
The diagnosis was postoperative injury, left shoulder with 
rotator cuff tear, degenerative joint disease, and disused 
upper extremity.  

The veteran was seen by Orthopaedic Associates in April and 
May 2005.  In April 2005, his left shoulder had a range of 
motion of approximately 60 degrees in the forward plane, 50 
degrees of abduction and 20 degrees of extension.  He had 
limited strength of only 4/5.  His internal and external 
rotation was painful and limited.  His AC joint as well as 
his biceps was painful.  In May 2005, the physician indicated 
that he believed options for the veteran's condition were 
limited, noting that he had already had surgery on the left 
shoulder and it was almost completely disabled from a 
functional standpoint.  He believed the options left for the 
veteran's left shoulder were to undergo injections every 
three months with cortisone, Celestone, and Marcane for pain 
relief, physical therapy, and anti-inflammatories.  

The medical evidence of record shows that the veteran's left 
shoulder condition should be rated no more than 30 percent at 
any time since July 2004.  Although the veteran's pain has 
increased, and he continued to be disabled by his left 
shoulder disability, in order to warrant an increased rating, 
there must be unfavorable ankylosis or fibrous union of the 
humerus shown.  Neither of these is evidenced by the medical 
records associated with the claims folder.  The veteran's 
postoperative residuals of a left shoulder injury are 
appropriately rated as 30 percent, and no objective medical 
evidence shows that an increase rating is warranted.  
Therefore, since July 2004, an increased rating for a left 
shoulder injury is not warranted.  


ORDER

Prior to July 2004, a rating in excess of 20 percent for 
postoperative residuals for a left shoulder injury is denied.  

Since July 2004, a rating in excess of 30 percent for 
postoperative residuals for a left shoulder injury is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


